Case: 21-40818      Document: 00516493739         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 3, 2022
                                   No. 21-40818                          Lyle W. Cayce
                                                                              Clerk

   Michael Fields; Vickie Grant; Jessica Matlock; Kelly
   Reese,

                                                            Plaintiffs—Appellants,

                                       versus

   Tommy Brown; Micah Fenton, Felicia Alexander; Tyson
   Foods, Incorporated,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-475


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The district court denied plaintiffs’ motion to remand, concluding
   federal officer removal jurisdiction existed in this case. That conclusion runs
   counter to this court’s later holding in Glenn v. Tyson Foods, Inc., 40 F.4th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40818        Document: 00516493739              Page: 2       Date Filed: 10/03/2022




                                          No. 21-40818


   230 (5th Cir. 2022). For the same reasons we found federal officer removal
   jurisdiction lacking in Glenn, we vacate the district court’s orders dismissing
   plaintiffs’ claims and denying remand to state court, and remand for further
   proceedings.
                                               I.
           Employees of Tyson Foods, Incorporated sued three Tyson managers
   in Texas state court alleging negligence and gross negligence based on the
   managers’ failure to institute protective measures against COVID-19 at the
   Tyson plant in Carthage, Texas. The managers removed the case to the
   United States District Court for the Eastern District of Texas, asserting
   federal officer removal jurisdiction, 28 U.S.C. § 1442(a)(1), and federal
   question jurisdiction, 28 U.S.C. § 1331.                Plaintiffs filed an amended
   complaint adding Tyson as a defendant and moved to remand. Tyson and its
   managers responded in opposition and moved to dismiss under Federal Rule
   of Civil Procedure 12(b)(6).
           The district court denied plaintiffs’ motion to remand, concluding
   that “the federal officer removal statute confer[red] jurisdiction.” 1 The
   court then dismissed plaintiffs’ claims against the managers, determining
   that plaintiffs failed to assert that the managers owed them a duty distinct
   from any duty owed by Tyson. 2 Later, the district court granted Tyson’s



           1
             More specifically, the court concluded that “defendants were ‘acting under’ the
   directions of federal officials when the federal government announced a national
   emergency on March 13, 202[0],” and included Tyson’s operations within its “critical-
   infrastructure designation.” The court further found a connection “between the federal
   officer’s directions and the alleged conduct” and that the managers had asserted a
   colorable defense, i.e., preemption under the Poultry Product Inspection Act (PPIA).
           2
            Plaintiffs moved for reconsideration of both orders. In the alternative, plaintiffs
   asked the court to certify its order denying remand for interlocutory appeal. The district
   court denied reconsideration but granted plaintiffs’ request for certification of its remand




                                                2
Case: 21-40818        Document: 00516493739             Page: 3      Date Filed: 10/03/2022




                                        No. 21-40818


   motion to dismiss as well, concluding plaintiffs failed to assert a claim against
   Tyson because the Poultry Product Inspection Act (PPIA) and the Pandemic
   Liability Protection Act (PLPA) each independently foreclosed plaintiffs’
   claims. 3 Plaintiffs timely appealed.
                                             II.
           Plaintiffs contend the district court erred in denying their motion to
   remand because neither federal officer removal jurisdiction nor federal
   question jurisdiction exists. Plaintiffs also assert that the district court erred
   in granting defendants’ motions to dismiss because it lacked jurisdiction over
   the case. Defendants respond that the district court should be affirmed in all
   respects.     Defendants do not address federal question jurisdiction,
   presumably because the district court did not reach their alternative
   argument for removal based on that ground. As discussed below, we likewise
   decline to address federal question jurisdiction for the first time on appeal.
   But we agree with plaintiffs that federal officer removal jurisdiction is lacking.
           As stated above, in Glenn, 40 F.4th 230, this court addressed federal
   officer removal jurisdiction and whether Tyson was “acting under” direction
   of the federal government in keeping its poultry processing plants open
   during the early months of the COVID-19 pandemic. We concluded that
   Tyson was not acting under direction of the federal government and that
   federal officer removal jurisdiction therefore did not exist over claims
   materially identical to those asserted by plaintiffs here. Id. at 232. We
   reasoned that although the food industry was designated as “critical


   order. This court, however, denied plaintiffs permission to file an interlocutory appeal.
   Fields v. Brown, No. 21-90021, ECF 21, (5th Cir. June 21, 2021).
           3
            Between the managers’ dismissal and Tyson’s dismissal, the Texas Legislature
   enacted the PLPA. Tyson filed a supplemental motion to dismiss pursuant to the PLPA,
   and the district court dismissed plaintiffs’ claims against Tyson based on both laws.




                                              3
Case: 21-40818        Document: 00516493739           Page: 4   Date Filed: 10/03/2022




                                       No. 21-40818


   infrastructure,”    “the   federal     government’s      guidance   to   critical
   infrastructure industries was nonbinding.” Id. at 234–35 (internal quotation
   marks omitted). Thus, “[t]ry as it might, Tyson [could not] transmogrify
   suggestion and concern into direction and control.” Id. at 232.
          Rather than regurgitate Glenn’s analysis, we simply state that Glenn
   controls the outcome in this case as well. Federal officer removal jurisdiction
   is lacking. Id. at 237. However, because the district court did not address
   whether federal question jurisdiction exists as to the plaintiffs’ claims in its
   order denying remand, we return the case for the court’s consideration of
   that issue, in the light of Glenn and other recent precedent, in the first
   instance.
                                   *        *         *
          We VACATE the district court’s orders dismissing plaintiffs’ claims
   and denying remand to state court. This case is REMANDED to the
   district court for further proceedings consistent with this opinion.
                                                VACATED AND REMANDED.




                                            4